Title: To George Washington from Peter Muhlenberg, 29 September 1780
From: Muhlenberg, Peter
To: Washington, George


                        
                            Sir
                            Richmond Septr 29th 1780
                        
                        Lieut. Colo. Richd Campbell, who has been two Campaigns with the 9th Regt at Fort Pitt requests me to make
                            application to Your Excellency: for permission to exchange with Lt Colo. Richard Taylor, who is at present arrangd to the
                            11th Regt but wishes to exchange it for the 9thas Your Excellency is perfectly acquainted with the Character of both the
                            Gentlemen, I will only beg leave to say, that by the exchange, the different Genius of both would be suited & the
                            Service benefitted—The new Levies of the lower Counties are nearly collected, and reforming into Battallions but we are as
                            yet totally destitute of every Article necessary to equipp them for the Field—The Levies from the upper Counties, are by
                            order of The Governor & Council to March by the nearest rout to Hillsborough—there are about 300 old draughts
                            remaining, who were formerly draughted for twelve Months, but never calld into the Service as these have not been arrangd
                            by Your Excellency, The Governor wishes they may be allotted to Colo. Harrisons Regt of Artillery; and orders have been
                            accordingly sent to the Officers appointed to collect them, to march them to Chesterfield Court House for that purpose. I have the Honor to be with great Respect Your
                            Excellencys Most Obedt hble Servt
                        
                            P. Muhlenberg
                        
                    